 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12
     TRACY RIFLE AND PISTOL LLC, et al.,                    2:14-cv-02626-TLN-DB
13
                                              Plaintiffs,
14
                     v.                                     ORDER REGARDING THE PARTIES’
15                                                          SETTLEMENT OF PLAINTIFFS’
                                                            CLAIMS FOR ATTORNEYS’ FEES AND
16   XAVIER BECERRA, in his official capacity               COSTS
     as Attorney General of California, et al.,
17
                                           Defendants.
18

19

20         Upon consideration of the Parties’ Stipulation and Joint Request for Court Order Regarding
21   the Parties’ Settlement of Plaintiffs’ Claims for Attorney’s Fees and Costs, ECF No. 76, and good
22   cause appearing, IT IS HEREBY ORDERED THAT:
23         1.     Defendants shall pay Plaintiffs the sum of $161,203.32 in costs and fees.
24         2.     This payment will completely satisfy Defendants’ obligation to pay costs and fees in
25   this matter; Plaintiffs will not be entitled to any interest.
26
27

28

                                                                     Order re: Att’y’s Fees (2:14-cv-02626-TLN-DB)
 1        3.     This payment is contingent upon certification of availability of funds, the approval of

 2   the Director of the Department of Finance, and the enactment by the Legislature and Governor of

 3   a “claims bill” that includes the agreed-upon amount.

 4        4.     Defendants shall keep Plaintiffs apprised of the progress of the claims bill, and act in

 5   good faith to facilitate its enactment as soon as practicable.

 6        5.     If the State fails to enact such a bill, or Defendants otherwise fail to pay the agreed-

 7   upon amount, by August 30, 2019, Plaintiffs retain the right to seek fees, costs, and interest by

 8   noticed motion seeking more than the agreed-upon amount (which motion Defendants will not

 9   oppose up to $161,203.32), and the Court retains jurisdiction to decide such motion.

10        6.     The Parties’ Stipulation and Joint Request for Court Order reflects the entire

11   agreement between the Plaintiffs and Defendants.

12        7.     Plaintiffs do not need to submit an affidavit or other evidence to the Court in support

13   of an award of attorney’s fees that would otherwise be required under Local Rule 293.

14   IT IS SO ORDERED.

15

16   Dated: March 7, 2019

17

18

19
                                     Troy L. Nunley
20                                   United States District Judge

21

22

23

24

25

26
27

28

                                                                Order re: Att’y’s Fees (2:14-cv-02626-TLN-DB)
